UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-4151


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

SERGIO FRANSWA WEEKS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Richard E. Myers, II, Chief District Judge. (5:20-cr-00032-M-1)


Submitted: October 14, 2021                                   Decided: October 18, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Jennifer C. Leisten, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. David A. Bragdon, Assistant United States Attorney, Kristine L. Fritz,
Assistant United States Attorney, Jennifer P. May-Parker, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sergio Franswa Weeks pled guilty, pursuant to a plea agreement, to possession with

the intent to distribute a quantity of marijuana, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(D), and possession of a firearm in furtherance of a drug trafficking crime, in

violation of 18 U.S.C. § 924(c)(1)(A). The district court sentenced Weeks to a total term

of 66 months’ imprisonment, within his advisory Sentencing Guidelines range. On appeal,

counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

there are no meritorious grounds for appeal but questioning whether the district court:

(1) properly considered information about Weeks’ purported gang membership after

declining to resolve his objection to the same and declaring that this information would not

affect Weeks’ sentence; and (2) erred by failing to explain its imposition of two financial

conditions of supervised release. Weeks was informed of his right to file a pro se

supplemental brief, but he has not done so. The Government moves to dismiss the appeal

pursuant to the appellate waiver in Weeks’ plea agreement. We affirm in part and dismiss

in part.

       “We review an appellate waiver de novo to determine whether the waiver is

enforceable” and “will enforce the waiver if it is valid and if the issue being appealed falls

within the scope of the waiver.” United States v. Boutcher, 998 F.3d 603, 608 (4th Cir.

2021) (internal quotation marks omitted). An appellate waiver is valid if the defendant

enters it “knowingly and intelligently, a determination that we make by considering the

totality of the circumstances.” Id. “Generally though, if a district court questions a

defendant regarding the waiver of appellate rights during the [Fed. R. Crim. P. 11] colloquy

                                              2
and the record indicates that the defendant understood the full significance of the waiver,

the waiver is valid.” United States v. McCoy, 895 F.3d 358, 362 (4th Cir. 2018) (internal

quotation marks omitted).

        Our review of the record confirms that Weeks knowingly and intelligently waived

his right to appeal his convictions and sentence, with limited exceptions not applicable

here.   We therefore conclude that the waiver is valid and enforceable and that the

sentencing issues counsel raises fall squarely within the scope of the waiver.

        In accordance with Anders, we have reviewed the entire record in this case and have

found no potentially meritorious issues outside the scope of Weeks’ valid appellate waiver.

We therefore grant the Government’s motion to dismiss in part and dismiss the appeal as

to all issues covered by the waiver. We otherwise affirm. This court requires that counsel

inform Weeks, in writing, of the right to petition the Supreme Court of the United States

for further review. If Weeks requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court for leave to withdraw

from representation. Counsel’s motion must state that a copy thereof was served on Weeks.

        We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      AFFIRMED IN PART,
                                                                      DISMISSED IN PART




                                              3